M. L. Stacey, J.
(dissenting).I would affirm the decision of the trial court. Contemptuous behavior may include oral utterances, motions, gestures, and demeaning conduct. All of these factors can contribute to a stressful situation, which may require court-ordered sanctions, and the finding of contempt.
The trial judge charged with the responsibility of maintaining an efficiently operating court has, by far, the best opportunity to evaluate these various factors, and to make a decision regarding whether certain behavior, on the whole, was or was not contemptuous.
My colleagues have decided, in effect, that had the trial court ruled immediately upon the perceived contumacious behavior, it would have acted in a manner that might have entitled it to receive the hosannas and approbation of the Court of Appeals. This type of legislative hairsplitting would be endorsed heartily by ancient Athenian philosophers and law professors looking for examination questions. It may be that in the law of contempt there are many ideological mansions. However, if the courts are to maintain their position as defenders of justice, their proceedings must *442not be infected with the type of conduct displayed before the trial court in this case.
I would join the majority in their tribute to the trial court for conducting itself with constraint. But to then reverse the trial court’s reasoned decision is, to quote a well-known Eastern king, "a puzzlement.”